AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 8th day of February 2012, by and between Silicon Valley Bank (“Bank”) and
Derycz Scientific, Inc., a Nevada corporation and Reprints Desk, Inc., a
Delaware corporation (jointly and severally, the “Borrower”).

 

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 23, 2010 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement, as herein set
forth, and Bank has agreed to do the same, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Merger of Pools Press, Inc. Pursuant to that certain Agreement and Plan of
Merger dated as of January 1, 2012, Pools Press, Inc. (“PPI”) merged with and
into Reprints Desk, Inc. (“RDI”). As a result thereof, on the effective date of
such merger, among other things, RDI succeeded to all of PPI’s rights and
property and became subject to all of PPI’s liabilities and obligations.
Therefore, effective upon the merger, RDI, without any further action, hereby
assumes and agrees to perform for the benefit of Bank all of the Obligations of
PPI.

2.2 Limited Waiver Regarding Minimum Tangible Net Worth Default. Borrower has
advised Bank that Borrower has failed to comply with the Minimum Tangible Net
Worth Financial Covenant set forth in Section 6.9(b) of the Loan Agreement for
the compliance period ending December 31, 2011 (the “TNW Default”). Borrower
hereby acknowledges the TNW Default. Bank and Borrower agree that the Borrower's
TNW Default is hereby waived. It is understood by the parties hereto, however,
that such waiver does not constitute a waiver of any other provision or term of
the Loan Agreement or any related document, nor an agreement to waive in the
future this covenant or any other provision or term of the Loan Agreement or any
related document.

-1-

 



2.3 Modified Interest Rates. Section 2.3(a) of the Loan Agreement is hereby
amended in its entirety to read as follows:

(a) Advances. Subject to Section 2.3(b), the principal amount outstanding under
the Revolving Line shall accrue interest at a floating per annum rate equal to
(i) at all times when a Streamline Period is in effect, two and one-half
percentage points (2.50%) above the Prime Rate and (ii) at all times when a
Streamline Period is not in effect, four and one-half percentage points (4.50%)
above the Prime Rate, which interest shall, in either case, be payable monthly
in accordance with Section 2.3(f) below.

 

2.4 Modified Tangible Net Worth Financial Covenant. Section 6.9(b) of the Loan
Agreement is hereby amended in its entirety to read as follows:

(b) Tangible Net Worth. A Tangible Net Worth of at least the following:

 

For each of the months from January 2012 through August 2012: $500,000 plus the
increase provided for below;

 

For each of the months from September 2012 through November 2012: $750,000 plus
the increase provided for below; and

 

For the month ending December 31, 2012 and each month ending thereafter:
$1,000,000 plus the increase provided for below;

 

in each instance above, the dollar amount shall be increased by (i) 50% of Net
Income for the fiscal quarter ending December 31, 2011 and each fiscal quarter
ending thereafter and (ii) 50% of issuances of equity after January 1, 2012 and
the principal amount of Subordinated Debt.

 

2.5 Modified Compliance Certificate. The form of Compliance Certificate,
attached as Exhibit C to the Loan Agreement, is amended in its entirety to read
as set forth on Exhibit C attached hereto.

-2-

 



3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and due authority to execute and deliver this
Amendment; and

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect.

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and 

-3-

 



 

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) Borrower’s payment of an amendment fee in an amount equal to $5,000.

7. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]

  

-4-

 







 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK BORROWER

 

Silicon Valley Bank

 

 

By:  _______________________________

Name:  _____________________________

Title:  ______________________________

 

Derycz Scientific, Inc.

 

 

By:  ________________________________

Name:  ______________________________

Title:  _______________________________

 

  BORROWER

 

 

 

Reprints Desk, Inc.

 

 

By:  ________________________________

Name:  ______________________________

Title:  _______________________________

 

 



-5-

 



 

EXHIBIT C

 

 COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK
                                                                                                         Date:
__________________________

FROM: DERYCZ SCIENTIFIC, INC. on behalf of itself and the other Borrowers

 

The undersigned authorized officer of DERYCZ SCIENTIFIC, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrowers and Bank (the “Agreement”):

(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, has timely filed all required tax
returns and reports, and Borrowers have timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.9 of the
Agreement; and (5) no Liens have been levied or claims made against any Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes   No Annual projections FYE
within 30 days Yes   No 10-Q, 10-K and 8-K Within 5 days after filing with SEC
Yes   No A/R & A/P Agings Monthly within 20 days Yes   No Transaction Report

Weekly when not on Streamline,

Monthly within 20 days when on Streamline

and with each Advance request

Yes   No  

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date

(if no registrations, state “None”)

___________________________________________________________________________________________

___________________________________________________________________________________________

 

 

Financial Covenant Required Actual Complies         Maintain on a Monthly Basis:
      Minimum Quick Ratio 0.80:1.0 _____:1.0 Yes   No Minimum Tangible Net Worth
* $_________ Yes   No         *at least (a) $500,000 for each month from January
2012 through August 2012, (b) $750,000 for each month from September 2012
through November 2012 and (c) $1,000,000 for December 2012 and each month ending
thereafter plus each of the foregoing increasing by (i) fifty percent (50%) of
quarterly Net Income and (ii) fifty percent (50%) of issuances of equity and
Subordinated Debt after January 1, 2012.

*

 

 

 



Streamline Period Applies       Net Cash at least $800,000 at all times
Streamline Period in Effect Yes   No Net Cash less than $800,000 at any time
Streamline Period not in Effect Yes   No

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)



 
 

 



 

 



 

 

DERYCZ SCIENTIFIC, INC. on behalf of itself and the other Borrowers

 

 

By: ______________________________

Name: ____________________________

Title: _____________________________

 

BANK USE ONLY

 

Received by: _____________________

authorized signer

Date: _________________________

 

Verified: ________________________

authorized signer

Date: _________________________

 

Compliance Status: Yes      No

 



 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrowers

  

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

 

I. Quick Ratio (Section 6.7(a))

Required: 0.80:1.00

 

Actual:

 

A. Aggregate value of the unrestricted cash of Borrowers

$         

      B. Aggregate value of the net billed accounts receivable of Borrowers

$         

      C. Quick Assets (the sum of lines A and B)

$         

      D. Aggregate value of Obligations to Bank

$         

      E. Aggregate value of liabilities that should, under GAAP, be classified
as liabilities on Borrowers’ consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line D above that matures within
one (1) year

$        

      F. Current Liabilities (the sum of lines D and E)

$         

      G. Quick Ratio (line C divided by line F)            ______

 

Is line G equal to or greater than 0.80:1:00?

 

           No, not in
compliance                                                      
            Yes, in compliance

 

 

 
 

 

II. Tangible Net Worth (Section 6.7(b))

 

Required: (a) $500,000 for each month from January 2012 through August 2012;

  (b) $750,000 for each month from September 2012 through November 2012; and

  (c) $1,000,000 for December 2012 and each month ending thereafter

 

plus each of the foregoing increasing by (i) fifty percent (50%) of quarterly
Net Income plus (ii) fifty percent (50%) of issuances of equity and Subordinated
Debt after the Effective Date.

 

Actual:

 

A. Aggregate value of total assets of Borrower and its Subsidiaries

$        

 

B. Aggregate value of goodwill of Borrower and its Subsidiaries

$        

 

C. Aggregate value of intangible assets of Borrower and its Subsidiaries

$        

 

D. Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all Indebtedness

$        

 

      E. Aggregate value of Indebtedness of Borrower subordinated to Borrower’s
Indebtedness to Bank

$        

 

F. Tangible Net Worth (line A minus line B minus line C minus line D plus line
E)

$        

 

  

Is line F equal to or greater than the applicable Required Amount?

 



           No, not in
compliance                                                      
            Yes, in compliance





 

